         Case 1:17-cv-09554-AKH Document 213 Filed 01/04/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  LOUISETTE GEISS, et al, individually and on behalf of all
  others similarly situated,

                        Plaintiffs,

               v.                                                      17 Civ. 9554 (AKH) (BCM)

  THE WEINSTEIN COMPANY HOLDINGS, LLC, et al,

                      Defendants.



    DEFENDANT MARK GILL’S MEMORANDUM OF LAW IN SUPPORT OF HIS
    MOTION TO DISMISS THE FIRST AMENDED CLASS ACTION COMPLAINT

       Defendant Mark Gill submits this supplemental memorandum in support of the motion to

dismiss the First Amended Complaint (“FAC”). Mr. Gill joins the motion to dismiss by co-

defendants, filed December 17, 2018 (Dkt. #201, the “Motion”), and with the consent of plaintiffs,

submits this brief supplemental memorandum.

                                  The Allegations Against Mr. Gill

       The allegations in the FAC specific to Mr. Gill are sparse; he is referred to specifically in 12

of the 921 paragraphs. The FAC allegations against Mr. Gill include that (i) he was the head of

marketing from 1994 to 1997 in Miramax’s New York office, and president of its Los Angeles office

from 1997 to 2002 (FAC ¶ 376); (ii) he “knew of Weinstein’s pattern and practice of predatory

sexual conduct toward women from his personal relationship with Weinstein and his positions at

Miramax” (FAC ¶ 56); (iii) he “received direct complaints from women” and discussed “Harvey

Weinstein’s pattern” of sexual harassment with other officers within Miramax, but “failed to cause

any independent investigations to be undertaken” (FAC ¶¶ 379-381, 689) and “took affirmative

actions to conceal his knowledge and facilitation of Weinstein’s pattern of abuse” (FAC ¶ 689); and


                                                   1
         Case 1:17-cv-09554-AKH Document 213 Filed 01/04/19 Page 2 of 5



(iv) after he left Miramax, he “continued his association with Weinstein, Miramax and TWC despite

his knowledge of Weinstein’s pattern of assaults” (FAC ¶¶ 382-384).

        The FAC does not personally name Mr. Gill in any of the counts. Instead, the FAC lumps

Mr. Gill into a group of thirteen people that it refers to in the opening paragraph as “Miramax

Officers.” The FAC brings nine claims against the Miramax Officers, including Negligent

Supervision and Retention (Count III, ¶ 762); RICO (Count V, ¶ 774); RICO Conspiracy (Count VI,

¶ 833); Civil Battery (Count VII, ¶ 840); Assault (Count IX, ¶ 854); False Imprisonment (Count XI,

¶ 866); Intentional Infliction of Emotional Distress (Count XIII, ¶ 878); Negligent Infliction of

Emotional Distress (Count XV, ¶ 894); and Ratification (Count XVII, ¶ 910).

                                            ARGUMENT

    1. STATUTE OF LIMITATIONS

        Mr. Gill adopts the arguments made with respect to the statute of limitations defense in the

Motion in point IV (pp. 12-26). With respect to Mr. Gill personally, there are no timely claims, and

there is no basis for tolling. Many of the allegations in the complaint refer to a time period outside

of Mr. Gill’s tenure at Miramax (1994 to 2002), but even those alleged within the time that he

worked at Miramax are long stale. Nor is there a basis to toll the applicable statutes of limitations.

The FAC does not allege that Mr. Gill did anything to prevent plaintiffs from filing suit within the

applicable limitations periods. There are no allegations that Mr. Gill subjected any of the plaintiffs to

duress. Instead, the FAC inconsistently alleges both that Mr. Gill “received direct complaints about

Weinstein from victims, yet did nothing” and that he discussed Harvey Weinstein’s pattern of sexual

harassment and assaults “with other officers within Miramax”. (FAC ¶¶ 689, 379). The FAC’s

boilerplate language that Mr. Gill “took affirmative actions to conceal his knowledge and facilitation

of Weinstein’s pattern of abuse, silencing and blacklisting of women from Class Members” is

inconsistent with the allegation that he discussed the alleged pattern of sexual harassment with other



                                                    2
          Case 1:17-cv-09554-AKH Document 213 Filed 01/04/19 Page 3 of 5



officers within Miramax, and standing alone is not enough for plaintiffs to satisfy their burden that

any of their stale claims are tolled pursuant to the doctrines of equitable estoppel, duress or

continuing violation.

    2. NEGLIGENT SUPERVISION AND RETENTION

        With respect to Mr. Gill, the negligent supervision and retention claims are baseless.

Significantly, Mr. Gill is not “an employer” and therefore plaintiffs cannot even satisfy the first

element of a claim for negligent supervision and retention. See Motion at p.54. Indeed, there is no

allegation that Mr. Gill supervised Mr. Weinstein or had any supervisory control over him.

Furthermore, under New York law, “an officer or director is not personally liable to third persons

‘for an act of nonfeasance pertaining to the duties owed to the corporation’”. Airlines Reporting Corp.

v. Aero Voyagers, Inc. et al., 721 F. Supp. 579, 585 (S.D.N.Y. 1989) (quoting 15 N.Y. Jur. 2d, Business

Relationships, § 1086, at 358 (1981)). There is no allegation that Mr. Gill participated in the alleged

wrongful sexual misconduct. Instead the FAC alleges generally that Mr. Gill “received complaints

from women” and discussed “Harvey Weinstein’s pattern” of sexual harassment with other officers

within Miramax, and that he “failed to cause any independent investigations to be undertaken” (FAC

¶¶ 379-381). But failing to perform a duty owed to the corporation does not make corporate officers

or directors personally liable to third parties. Id. Plaintiffs’ claims of negligent supervision and

retention, therefore, fail to state a claim against Mr. Gill and should be dismissed. Id. (dismissing

negligence claims against two officers and directors because “failure to perform a duty owed to the

corporation -- i.e., to supervise the employees -- does not make corporate officers or directors

personally liable to third parties”).




                                                     3
         Case 1:17-cv-09554-AKH Document 213 Filed 01/04/19 Page 4 of 5



    3. RESPONDEAT SUPERIOR CLAIMS

    For the same reasons addressed above with respect to the negligent supervision claims, all of

Plaintiffs’ claims based on a theory of respondeat superior necessarily fail because the FAC does not –

and could not – allege an employment relationship between Mr. Gill and Harvey Weinstein.

    4. RICO and RICO CONSPIRACY

    The Motion argues in Points V and VI (pp. 28-44) that the RICO and RICO conspiracy claims

should be dismissed because the FAC does not allege any of the required elements of those claims.

With respect to Mr. Gill, the FAC does not allege that he committed any predicate act: (1) there is

no allegation that Mr. Gill engaged in sex trafficking; (2) there is no allegation that Mr. Gill tampered

with any victims; and (3) there is no allegation that Mr. Gill used the mails or wires in connection

with a fraudulent scheme, and references to “Miramax Employees” use of the mails or wires is not

sufficiently detailed to satisfy the specificity requirements for each defendant in a RICO claim.

Furthermore, there is no allegation that Mr. Gill did anything to proximately harm Plaintiffs’

business or property.

    5. RATIFICATION

    Plaintiffs’ ratification claim against Mr. Gill fails for the simple reason that they have not

sufficiently pled the first element of this cause of action, which requires a principal-agent

relationship. See Motion at 63. The FAC alleges that “there was an actual or assumed agency

relationship between Weinstein and Miramax . . . and Miramax Officers and Weinstein.” This

conclusory allegation falls short of the pleading standard. There is no allegation that Weinstein held

himself out as an agent of Mr. Gill. Even if Weinstein held himself out as an agent of Miramax, that

would be insufficient to satisfy the pleading requirements as to Mr. Gill. Because there is no

allegation that there was an agency relationship between Mr. Gill and Weinstein, this Court should

dismiss the ratification claim as to Mr. Gill.



                                                    4
         Case 1:17-cv-09554-AKH Document 213 Filed 01/04/19 Page 5 of 5




                                         CONCLUSION

       For these reasons, as well as those in the Motion, Defendant Mark Gill requests that the

complaint against him be dismissed, with prejudice, and without leave to re-plead.

Dated: New York, New York
       January 4, 2019

                                                      SERPE RYAN LLP

                                                      /s Silvia L. Serpe
                                                      Silvia L. Serpe
                                                      16 Madison Square West, 10th Floor
                                                      New York, NY 10010
                                                      sserpe@serperyan.com
                                                      Tel: 212-257-5010
                                                      Fax: 212-981-2720




                                                 5
